                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF INDIANA
                               TERRE HAUTE DIVISION

  UNITED STATES OF AMERICA,                       )
                                                  )
                              Plaintiff,          )
                                                  )
                      v.                          )      Cause No. 2:08-cr-00004-LJM-CMM
                                                  )
  CHARLES ROBERT GORBY (01),                      )
                                                  )
                             Defendant.           )

        ORDER ADOPTING AMENDED REPORT AND RECOMMENDATION

       Having reviewed Magistrate Judge Craig Mckee’s Report and Recommendation dkt. [66]

recommending that Charles Robert Gorby’s supervised release be revoked, pursuant to Title 18

U.S.C. '3401(i), Rule 32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. '3583,

and with the no objections being filed, the Court APPROVES and ADOPTS Magistrate Judge

Mckee’s Report and Recommendation dkt. [66]. The Court finds that Mr. Gorby committed

Violation Numbers 1-7 as alleged by the U.S. Probation Office in its Petition for Warrant or

Summons for Offender under Supervision dkt [52]. The Court now orders that the defendant's

supervised release is therefore REVOKED, and Mr. Gorby is sentenced to the custody of the

Attorney General or his designee for a period of twelve (12) months imprisonment to be served

consecutively to the sentence in 1:19-cr-0343-JMS-DML.




       Date: 3/30/2020




 Distribution:

 All ECF-registered counsel of record via email generated by the court’s ECF system
 United States Probation Office, United States Marshal
